Exhibit 10.36
PHANTOM STOCK AGREEMENT
     THIS PHANTOM STOCK AGREEMENT (this “Agreement”) is made as of the effective
date set forth on the attached notice of grant (the “Grant Notice”), between
GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and the
Director set forth on the Grant Notice (“Director”).
     1. Award of Phantom Shares. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2007
LONG TERM INCENTIVE PLAN, as amended (the “Plan”), the Company hereby awards the
number of phantom shares of the Company (the “Phantom Shares”) set forth in the
Grant Notice to Director, subject to the terms and restrictions set forth
herein. Director acknowledges receipt of a copy of the Plan, and agrees that
this award of Phantom Shares shall be subject to all of the terms and provisions
of the Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. The Plan and the Grant Notice are incorporated
herein by reference as a part of this Agreement.
     2. Vesting and Forfeiture of Phantom Shares. (a) The Phantom Shares shall
become vested in accordance with the schedule set forth on the Grant Notice,
provided that Director has been a member of the Board continuously from the date
of this Agreement through the applicable vesting date set forth on the Grant
Notice. Notwithstanding the foregoing, all unvested Phantom Shares shall become
fully vested on the date Director’s membership on the Board is terminated by
reason of death, “Disability” (which shall mean that Director has become
disabled within the meaning of section 409A(a)(2)(C) of the Internal Revenue
Code of 1986, as amended (the “Code”), and any regulations or administrative
guidance issued thereunder) or Retirement. For purposes of this Agreement,
“Retirement” shall mean Director’s resignation of his membership on the Board or
Director’ failure to be re-elected as a member of the Board.
          (b) While a Phantom Share remains outstanding pursuant to this
Agreement, an amount equivalent to the cash dividends paid with respect to a
share of the Company’s common stock (“Common Stock”) during such period shall be
held by the Company without interest until a share of Common Stock is
deliverable to Director with respect to such Phantom Share or such Phantom Share
is forfeited, and then such amount shall be paid to Director or forfeited, as
the case may be.
          (c) In the event of the termination of Director’s membership on the
Board for any reason other than death, Disability or Retirement, Director shall,
for no consideration, forfeit to the Company all unvested Phantom Shares.
     3. Delivery/Certificates. Upon termination of Director’s membership on the
Board for any reason, the Company shall cause a certificate or certificates for
shares of Common Stock to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Director is a party) in the name of Director in cancellation for the Phantom
Shares that are vested, if any, as of the date of such termination.
Notwithstanding the foregoing however, issuance of Common Stock pursuant to this
Agreement shall be made upon Director’s “separation from service” within the
meaning of Section 409A of the Code and may

1



--------------------------------------------------------------------------------



 



not be made prior to the first day such issuance would not be subject to the
additional tax imposed by Section 409A of the Code.
     The Company, in its sole discretion, may elect to deliver certificates
either in certificate form or electronically to a brokerage account established
for Director’s benefit at a brokerage/financial institution selected by the
Company. Director agrees to complete and sign any documents and take additional
action that the Company may request to enable it to deliver the shares on
Director’s behalf.
     4. Nontransferability of Phantom Shares. Director may not sell, transfer,
pledge, exchange, hypothecate or dispose of the Phantom Shares. A breach of
these terms of this Agreement shall cause a forfeiture of the Phantom Shares.
     5. Withholding of Tax. To the extent that the grant or vesting of the
Phantom Shares, or the delivery of Common Stock with respect thereto, results in
compensation income to Director for federal or state income tax purposes,
Director shall deliver to the Company such amount of money at such time as the
Company may require to meet its obligation under applicable tax laws or
regulations or make such other arrangements to satisfy such withholding
obligation as the Company, in its sole discretion, may approve. In addition, the
Company may withhold shares of Common Stock (valued at their fair market value
on the date of withholding of such shares) otherwise to be delivered to Director
to satisfy its withholding obligations.
     6. Status of Stock. Director agrees that the Common Stock that may be
issued under this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws,
whether federal or state, or the Company’s Code of Conduct. Director also agrees
that (a) the certificates representing shares of Common Stock that may be issued
under this Agreement may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(b) the Company may refuse to register the transfer of such shares of Common
Stock on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of such shares of Common Stock.
     7. Board Membership. Nothing in the adoption of the Plan, nor the award of
Phantom Shares thereunder pursuant to this Agreement, shall confer upon Director
the right to continued membership on the Board or limit in any way the right of
the Board or the stockholders of the Company to terminate Director’s membership
on the Board at any time. Any question as to whether and when there has been a
termination of Director’s membership on the Board, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.
     8. Entire Agreement; Amendment. This Agreement and the documents
incorporated by reference herein replace and merge all previous agreements and
discussions relating to the same or similar subject matters between Director and
the Company and constitute the entire agreement between Director and the Company
with respect to the subject matter of this

2



--------------------------------------------------------------------------------



 



Agreement. All prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.
     Except as provided below, any modification of this Agreement shall be
effective only if it is in writing and signed by both Director and an authorized
officer of the Company. Notwithstanding anything in the Plan or this Agreement
to the contrary, if the Committee determines that the terms of this grant do
not, in whole or in part, satisfy the requirements of Section 409A of the Code,
the Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to comply with such section and any
regulations or administrative guidance issued thereunder.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.
     10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

3